Filed 5/31/13 In re I.M. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re I.M., a Person Coming Under the
Juvenile Court Law.
                                                                 D063298
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. J517887B)
         Plaintiff and Respondent,

         v.

JESSICA G.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Cynthia

Bashant, Judge. Affirmed.



         Katherine A. Clark, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel and Erica R. Cortez, Deputy County Counsel, for Plaintiff and Respondent.
       Jessica G. appeals following the jurisdictional and dispositional hearing in the

juvenile dependency case of her son, I.M. Jessica contends that the court erred in

denying her reunification services. We affirm.

                                     BACKGROUND

       Jessica began using marijuana when she was nine years old, around the time that

her stepfather began sexually abusing her. She began using methamphetamine when she

was 11 years old. Jessica became a dependent of the juvenile court in 2007, when she

was 15 years old, as a result of physical and sexual abuse and neglect. She received

services as a dependent child but did not cooperate with the Agency. She ran away from

her foster placement in 2007, when she was in the 10th grade, and dropped out of high

school. In 2008, while still absent from her placement, Jessica gave birth to her daughter

E.J.

       In July 2010, the San Diego County Health and Human Services Agency (the

Agency) filed a petition on behalf of one-year-old E.J. The petition alleged that E.J. had

bruises on her ears, consistent with slapping; bruises on her right thigh, arms, left hand

and left shoulder; diffuse bruising on her buttocks; and patterned bruises on her right arm

consistent with a finger mark.

       Jessica admitted that she had caused E.J.'s injuries and that she had physically

abused E.J. for approximately one month. Jessica said that she had heard her stepfather's

voice and this had caused her to become frustrated with E.J. In September 2010, the



                                              2
court made a true finding on E.J.'s petition, removed her from Jessica's custody and

granted Jessica reunification services.

         Between July 2010 and May 2012, Jessica was offered individual therapy,

including anger management; drug treatment; and parenting education. She received

inpatient substance abuse treatment from October 2010 until January 2011, when she left

the program. In February 2011, Jessica was admitted to another program, but failed to

attend. In May, Jessica attended the Parent Care Program for a few weeks, then quit.

That month, the court found that Jessica had made progress in services.1

         In July 2011, Jessica began therapy. In September 2011, she entered the CRASH

(Community Resources And Self Help) inpatient drug treatment program, which included

parenting classes. In January 2012, Jessica completed the CRASH program. Two weeks

later, she resumed using marijuana. Jessica was terminated from the CRASH aftercare

program for missing sessions. In February, while pregnant with I.M., Jessica refused to

submit to a drug test. In March, while still pregnant, Jessica tested positive for marijuana

and amphetamines. In April, Jessica's therapy was terminated due to her lack of

commitment. In May, the social worker contacted Jessica after having been unable to

reach her for several months. Jessica told the social worker that she had been involved in

domestic violence with Tony M., a gang member who used drugs, and falsely reported

that she had suffered a miscarriage. Jessica agreed to resume drug treatment, but failed to

do so.


1   The only record of the finding, a minute order, states: "PARENTS HAVE
(MADE SOME) made substantive progress with the provisions of case plan."
                                             3
       By May 2012, the Agency had made services available to Jessica for most of the

preceding five years. Because her participation in services had been inconsistent and she

had failed to demonstrate that she had addressed protective issues, on May 31 the court

terminated services at the 12-month review hearing in E.J.'s case. On the day of the

hearing, the social worker asked Jessica to speak to a substance abuse specialist. Jessica

said that she would do so and that she would resume attending Narcotics Anonymous and

Alcoholics Anonymous meetings. In August 2012, she had two negative drug tests. In

October, when Jessica gave birth to I.M., he tested positive for amphetamines and

marijuana. Jessica was living with I.M.'s father, Tony, with whom she had a history of

using drugs. Jessica agreed to voluntary services, but then failed to appear for a drug test.

       On November 2, 2012, the Agency filed a dependency petition on behalf of I.M.

(Welf. & Inst. Code, § 300, subd. (j).)2 The petition alleged that Jessica had subjected

I.M.'s sister, E.J., to serious physical harm, as described above. Jessica had failed to

complete her reunification plan in E.J.'s case. Jessica had had a positive drug test in

March and had refused to test for the Agency. Tony had recently used heroin and

marijuana and had been arrested on drug charges in October.

       I.M. was detained with the paternal grandparents. Before the November 5, 2012

detention hearing, the Agency referred Jessica to an in-home parenting course. Jessica

met with the parenting service provider, but subsequently failed to return the provider's

calls. On November 7, the Agency mailed Jessica a list of therapists. On November 8,



2      All further statutory references are to the Welfare and Institutions Code.
                                              4
the court terminated parental rights in E.J.'s case. On November 9, Jessica admitted that

she had been a perpetrator as well as a victim in the domestic violence with Tony. She

acknowledged that she angered easily and said that she did not "know how to deal with

anger." On November 13, the social worker told Jessica that she could obtain substance

abuse treatment referrals at the courthouse.

       On November 15 or 16, 2012, Jessica and Tony had an altercation outside the

paternal grandparents' home. On November 20, Jessica had a negative drug test. On

November 24, she reported to law enforcement officers that Tony had punched her. A

deputy sheriff offered Jessica domestic violence resources, but Jessica said that she did

not need them. Jessica said that she was going to obtain a restraining order, but did not

do so. A detective called her to follow up on the case, but Jessica did not return the

telephone call.

       On December 11, 2012, the social worker gave Jessica bus tokens and a list of

therapists, and again provided the contact information of the parenting service provider.

On December 27, during an intake appointment at McAllister Institute, Jessica tested

positive for amphetamines and marijuana. On January 15, 2013, the social worker

attempted to contact Jessica at the KIVA residential treatment facility, and a counselor

said that she would give Jessica a message. The record does not state whether Jessica

had in fact entered KIVA and, if so, how long she had been there and whether she was

progressing.

       On January 16, 2013, the court entered true findings on I.M.'s dependency

petition. The court ordered I.M. removed from Jessica and Tony's custody (§ 361, subd.

                                               5
(c)(1)), and placed with a relative. The court granted Tony reunification services and

denied Jessica services (§ 361.5, subd. (b)(10) & (11)), noting that "the Agency has gone

above and beyond trying to offer [Jessica] services [a]nd that's been unsuccessful up until

now."

                                        DISCUSSION

        "Reunification services need not be provided to a parent . . . when the court finds,

by clear and convincing evidence," that the court terminated reunification services for a

sibling or half sibling because the parent failed to reunify after the sibling's or half

sibling's removal (§ 361.5, subd. (b)(10)), or the parent's rights over a sibling or half

sibling were terminated (id., subd. (b)(11)), and that, in either situation, the parent "has

not subsequently made a reasonable effort to treat the problems that led to removal of the

sibling or half sibling . . . ."3 (Id., subd. (b)(10) & (11).) "The 'reasonable effort to treat'

standard 'is not synonymous with "cure." ' [Citation.] The statute provides a 'parent who

has worked toward correcting his or her problems an opportunity to have that fact taken

into consideration in subsequent proceedings.' [Citation.] To be reasonable, the parent's

efforts must be more than 'lackadaisical or half-hearted.' [Citation.]" (K.C. v. Superior

Court (2010) 182 Cal.App.4th 1388, 1393.) We review the court's findings for

substantial evidence. (See A.A. v. Superior Court (2012) 209 Cal.App.4th 237, 242.)




3       If a parent proves, by clear and convincing evidence, that reunification is in the
child's best interests, the court may grant services even if section 361.5, subdivision
(b)(10) and (11) apply. (Id., subd. (c); In re William B. (2008) 163 Cal.App.4th 1220,
1227.) Jessica does not contend that reunification is in I.M.'s best interests.
                                               6
       This appeal is frivolous. It is clear that there is substantial evidence to support the

conclusion that, after the May 31, 2012, termination of services in E.J.'s case, Jessica

made no reasonable effort to treat the problems that led to E.J.'s removal. In fact, by the

time of the January 16, 2013, dispositional hearing in the instant case, Jessica had done

virtually nothing to resolve her drug problem or her domestic violence and anger issues.

When she gave birth to I.M. in October 2012, he tested positive for amphetamines and

marijuana. The Agency offered Jessica voluntary services, including an in-home

parenting course, therapy and substance abuse treatment. Jessica failed to appear for a

drug test and failed to return calls from the parenting service provider. There is no

indication that Jessica made any attempt to enter therapy. Instead, she remained in a

violent relationship, refused an offer of domestic violence resources and did not obtain a

restraining order or cooperate with law enforcement officials. Ten days before the

dispositional hearing, Jessica tested positive for amphetamines and marijuana.

       We reject Jessica's argument that any efforts that she may have made while

receiving services in E.J.'s dependency can be counted as "reasonable efforts" under

section 361.5, subdivision (b)(10) and (11). Those criteria specifically refer to

"[subsequent]" efforts, i.e., subsequent to the termination of services (id., subd. (b)(10))

or parental rights (id., subd. (b)(11)) in the prior dependency. (In re Lana S. (2012) 207

Cal.App.4th 94, 98, 108.)




                                              7
                                 DISPOSITION

     The judgment is affirmed.


                                               AARON, J.

WE CONCUR:



MCCONNELL, P. J.



MCDONALD, J.




                                      8